                        Case 19-01298-MAM           Doc 59   Filed 10/04/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 4, 2019.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov
        In re:                                                       Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                    /
        ROBERT C. FURR not individually but                          ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.
                 Defendants.
                                                        /

             ORDER GRANTING AGREED EX PARTE MOTION BY PLAINTIFF, ROBERT C.
                  FURR, TO CONTINUE PRETRIAL CONFERENCE AND EXTEND
                             RELATED PRETRIAL DEADLINES

                 THIS MATTER came before the Court without a hearing upon the Agreed Ex Parte

        Motion by Plaintiff, Robert C. Furr, to Continue Pretrial Conference and Extend Related Pretrial
               Case 19-01298-MAM           Doc 59      Filed 10/04/19     Page 2 of 2



Deadlines [ECF No. 58] (the “Motion”), and the Court having reviewed the Motion, the record in

this case, and noting the agreement of the parties with respect to the relief granted herein, and

being otherwise duly advised in the premises, it is

       ORDERED, as follows:

       1.      The Motion is GRANTED.

       2.      The Pretrial Conference is hereby continued to January 14, 2020 at 10:00 a.m. at

the United States Bankruptcy Court, Flagler Waterview Building, 1515 N Flagler Drive, Room

801 Courtroom A, West Palm Beach, FL 33401

       3.      The corresponding pretrial deadlines are extended accordingly to coincide with

the continued Pretrial Conference.

                                                 ###

Submitted by:

Jesus M. Suarez, Esq.
Counsel for the Plaintiff
Genovese Joblove & Battista, P.A.
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel: (305) 349-2300
Email: jsuarez@gjb-law.com

[Attorney Suarez shall serve a copy of this Order to all interested parties and file a certificate of
service]




                                                  2
